NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a first arithmetic unit and a second arithmetic unit in claim 1 and claim 17; and a first arithmetic resource and a second arithmetic resource in claim 2 and claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the first lower limit and the second lower limit are zero.” However, claim 3, from which claim 7 depends, recites “a command number stored in the first queue is smaller than or equal to a first lower limit…the command number stored in the second queue is smaller than or equal to a second lower limit.” Based on the limitations of claim 3, the first lower limit and the second lower limit cannot be zero because if that were the case, the command number stored in each of the first and second queues could be smaller than zero. Appropriate correction is required. For examination, claim 7 is interpreted as the first and second lower limit are greater than zero.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aikawa et al. (US 6,690,549).
Regarding claim 1, Aikawa et al. disclose: 
A magnetic disk device, comprising: 
a first disk (FIG. 18(B) magnetic disk a; Col 11, line 57:  two magnetic disks are superposed. FIG. 18(B) typically shows magnetic recording surfaces a1, a2, b1 and b2 of the fronts and the backs of the two magnetic disks); 
a second disk (FIG. 18(B) magnetic disk b); 
a first head writing data to the first disk and reading data from the first disk (Fig. 18(A) Head on Actuator A); 
a second head writing data to the second disk and reading data from the second disk (Fig. 18(A) Head on Actuator B); 
a first actuator comprising the first head (Fig. 18(A) Actuator A); 
a second actuator comprising the second head (Fig. 18(A) Actuator B); 
a first arithmetic unit (This element is interpreted under 35 U.S.C. 112(f) as the command controller 620 described in the instant specification; Fig. 21 Signal Processing Means) executing a first reordering process (Fig. 21 Data Processing Order) of a command stored in a first queue corresponding to the first actuator (Fig. 21 Reordering of Command Queue a); and 
(This element is interpreted under 35 U.S.C. 112(f) as the command controller 620 described in the specification; Fig. 21 Signal Processing Means) executing a second reordering process (Fig. 21 Data Processing Order) of a command stored in a second queue corresponding to the second actuator (Fig. 21 Reordering of Command Queue b), 
the first arithmetic unit executing the second reordering process (Fig. 21 Data Processing Order; Col 12, line 37-59), 
the second arithmetic unit executing the first reordering process (Fig. 21 Data Processing Order; Col 12, line 37-59).
Regarding claim 17, Aikawa et al. disclose: 
A method of a reordering process applied to a magnetic disk device, the magnetic disk device comprising: 
a first disk (FIG. 18(B) magnetic disk a; Col 11, line 57:  two magnetic disks are superposed. FIG. 18(B) typically shows magnetic recording surfaces a1, a2, b1 and b2 of the fronts and the backs of the two magnetic disks); 
a second disk (FIG. 18(B) magnetic disk b); 
a first head writing data to the first disk and reading data from the first disk (Fig. 18(A) Head on Actuator A); 
a second head writing data to the second disk and reading data from the second disk (Fig. 18(A) Head on Actuator B); 
a first actuator comprising the first head (Fig. 18(A) Actuator A); 
a second actuator comprising the second head (Fig. 18(A) Actuator B); 
a first arithmetic unit (This element is interpreted under 35 U.S.C. 112(f) as the command controller 620 described in the instant specification; Fig. 21 Signal Processing Means) (Fig. 21 Data Processing Order) of a command stored in a first queue corresponding to the first actuator (Fig. 21 Reordering of Command Queue a); and 
a second arithmetic unit (This element is interpreted under 35 U.S.C. 112(f) as the command controller 620 described in the specification; Fig. 21 Signal Processing Means) executing a second reordering process (Fig. 21 Data Processing Order) of a command stored in a second queue corresponding to the second actuator (Fig. 21 Reordering of Command Queue b), the method comprising: 
executing the second reordering process by the first arithmetic unit process (Fig. 21 Data Processing Order; Col 12, line 37-59); and 
executing the first reordering process by the second arithmetic unit (Fig. 21 Data Processing Order; Col 12, line 37-59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa et al. as applied to claim 1 above, and further in view of Buch et al. (US 10,042,785).
Regarding claim 2, Aikawa et al. do not appear to explicitly teach while Buch et al. disclose: 
The magnetic disk device of claim 1, wherein 
(This element is interpreted under 35 U.S.C. 112(f) as a physical object, a physical area, a logical area, or a time area in the storage unit 6201; FIG. 3 Buffer 316/318; FIG. 7 Buffers 316/318; Col 4, line 54:  some portion of the memory can be shared (e.g., interleaved); Col 5, line 23:  buffers 316, 318 may be DRAM) for executing the first reordering process (Col 7, line 5:  it is assumed that the memory is striped between master and slave buffers as indicated in FIGS. 4-6; It would be obvious to one skilled in the art before the effective filing date of the claimed invention that free space must be available in order to place data in the buffers), and 
the second arithmetic unit executes the first reordering process when a free space is contained in a second arithmetic resource (This element is interpreted under 35 U.S.C. 112(f) as a physical object, a physical area, a logical area, or a time area in a storage unit 6201; FIG. 3 Buffer 316/318; FIG. 7 Buffers 316/318; Col 4, line 54:  some portion of the memory can be shared (e.g., interleaved); Col 5, line 23:  buffers 316, 318 may be DRAM) for executing the second reordering process (Col 7, line 5:  it is assumed that the memory is striped between master and slave buffers as indicated in FIGS. 4-6; It would be obvious to one skilled in the art before the effective filing date of the claimed invention that free space must be available in order to place data in the buffers).
Aikawa et al. and Buch et al. are analogous art because Aikawa et al. and Buch et al. teach processing magnetic disk storage devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Aikawa et al. and Buch et al. before him/her, to modify the teachings of Aikawa et al. with the Buch et al. teachings of  a 
Regarding claim 18, Aikawa et al. do not appear to explicitly teach while Buch et al. disclose: 
The method of claim 17, further comprising: 
executing the second reordering process by the first arithmetic unit when a free space is contained in a first arithmetic resource (This element is interpreted under 35 U.S.C. 112(f) as a physical object, a physical area, a logical area, or a time area in the storage unit 6201; FIG. 3 Buffer 316/318; FIG. 7 Buffers 316/318; Col 4, line 54:  some portion of the memory can be shared (e.g., interleaved); Col 5, line 23:  buffers 316, 318 may be DRAM) for executing the first reordering process (Col 7, line 5:  it is assumed that the memory is striped between master and slave buffers as indicated in FIGS. 4-6; It would be obvious to one skilled in the art before the effective filing date of the claimed invention that free space must be available in order to place data in the buffers), and 
executing the first reordering process by the second arithmetic unit when a free space is contained in a second arithmetic resource (This element is interpreted under 35 U.S.C. 112(f) as a physical object, a physical area, a logical area, or a time area in a storage unit 6201; FIG. 3 Buffer 316/318; FIG. 7 Buffers 316/318; Col 4, line 54:  some portion of the memory can be shared (e.g., interleaved); Col 5, line 23:  buffers 316, 318 may be DRAM) for executing the second reordering process (Col 7, line 5:  it is assumed that the memory is striped between master and slave buffers as indicated in FIGS. 4-6; It would be obvious to one skilled in the art before the effective filing date of the claimed invention that free space must be available in order to place data in the buffers).
.
	
Allowable Subject Matter
Claims 3-6, 8-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haines et al. (US 2012/0260047) discloses determining an execution order of a plurality of commands in a storage device while the storage device is executing at least one command based on optimization of one or more parameters.
Yu et al. (US 7,061,714) discloses a disk drive rotational position optimization algorithm for selecting commands for execution relative to an estimated seek time computed for each command in a command queue.
Liu et al. (US 8,824,262) discloses determining command order based on radial offsets along tracks between two disk drive heads when executing a rotational position optimization algorithm.
Hall et al. (US 10,522,185) discloses determining an execution order for access commands in a disk drive command queue based on an associated execution cost of at least some of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.